Citation Nr: 1722803	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES


1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), to include as secondary to a service-connected disability.  

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

3. Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to December 1978.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified at a Board hearing before a Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the Veteran's VA claims file.  The Veterans Law Judge who conducted the hearing is no longer employed with the Board. In January 2017, the Board notified the Veteran of this fact and provided him the opportunity to testify at another hearing. On March 7, 2017, the Veteran responded that he did not wish to appear at another Board hearing.

The Board remanded the case for further development in December 2013 and February 2016.   That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran's acquired psychiatric disorder, to include PTSD, has been aggravated beyond its natural progression by his service-connected disabilities.      

2. The Veteran's right knee disability has been aggravated beyond its natural progression by his service-connected disabilities.  

3. The Veteran's back disability has been aggravated beyond its natural progression by his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, to include PTSD is established on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.306, 3.310 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, service connection for a right knee disability is established on a secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, service connection for a back disability is established on a secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Governing Law

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

II. Acquired Psychiatric Disorder, to Include PTSD

The Veteran was first diagnosed with PTSD in 2010.  See June 2016 VA Examination.  The Veteran contends that he acquired PTSD due to in-service events; specifically he has stated that he witnessed a soldier get shot and killed during a live ammo drill during boot camp.  See November 2011 Hearing Transcript.  The Veteran further contends that his PTSD is aggravated beyond its natural progression as a result of his service-connected Morton's neuroma.  

In June 2016, the Veteran was afforded a VA PTSD examination.  After examining the Veteran and reviewing the Veteran's medical history, the examiner was unable to opine as to whether the Veteran's PTSD was at least as likely as not related to active military service without resorting to speculation, as the Veteran had various other life events that may have contributed to its onset.  However, the examiner opined that the pain associated with the Veteran's service-connected Morton's neuroma and left knee disability aggravated his PTSD beyond its natural progression.   

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection on a secondary basis for an acquired psychiatric disorder, to include PTSD, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III. Right Knee Disability and Back Disability  

In August 2016, the Veteran was afforded a VA examination for his right knee and back disabilities.  The examiner opined that it was at least as likely as not that the Veteran's diagnosed right knee and back disabilities were aggravated by his service-connected disabilities, to include Morton's neuroma and a left knee disability.  In support of this opinion, the examiner stated that the Veteran's foot and knee pain led to abnormal mechanics of the lumbar spine and right knee, as well as increased weight bearing to the joints in order to relieve weight from his service-connected joints.  The examiner further explained that the increased weight bearing to these joints as well as altered mechanics led to hastened wear and injury to the joints.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, grants of service connection on a secondary basis for a right knee disability and a back disability are warranted.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for a right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to service connection for a back disability is granted, subject to the laws and regulations governing the award of monetary benefits.  





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


